DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 14, and 16 - 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baiza et al. (US 7,513,58).
Baiza discloses in figures 1 – 5 a chassis component comprising: at least one connecting feature (20) for connecting to a mounting section (30) of a chassis element (32), at least one positioning and force introduction device (24) for automatic positioning of the mounting section for mounting the chassis element on the chassis component (14), and the positioning and force introduction device being in a form of an integral part of the chassis component (claim 11). the positioning and force introduction device is formed by at least one of a cut in a material of the chassis component and a deformation of a cut section of the chassis component (claim 12). the positioning and force introduction device forms a projection for positioning the mounting section, and the projection has a contact area (26, 24, 22) for positioning the mounting section (claim 13). the positioning and force introduction device (10, 11) is formed by one of a V-shaped, a C-shaped or a U-shaped embossment and/or pressed molding in a material of a section of the chassis component (claim 14). the positioning and force introduction device has a curved or circular-section shaped contact area for positioning and/or for interlocked holding of a cylindrical element and/or a cylindrical outer surface (84) of the mounting section (claim 16). the connecting feature is in a form of a through-going opening (86) for passing a separate fastening means  through and for connecting to the mounting section of the chassis element (claim 17).
Allowable Subject Matter
Claims 15 and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/               Primary Examiner, Art Unit 3614